Title: From George Washington to Colonel Daniel Hitchcock, 12 November 1776
From: Washington, George
To: Hitchcock, Daniel

 

Sir
Pecks Kills [N.Y.] Nov. 12th 1776

Congress being sensible of the Necessity that immediate Steps should be taken for recruiting the New Army, have authorized me to nominate Officers for those Regiments whose States have not sent Commissioners for that purpose. If none have arrived from your State, I request that you will immediately wait on Genl Lee & inform him of the Officers who were recommended by Genl Greene, yourself & Others. I have not the Lists by me. he will give orders to such as choose to remain in the Service to begin recruiting without loss of Time and upon the Terms & Conditions allowed by Congress—Such of the Officers as were recommended by Genl Greene & who continue in Service, will be commissioned according to the Ranks which were then assigned them. I trust that your best exertions will be employed on this occasion & those of the other Officers, to raise the Regiments—you must feel the necessity of the measure. I am Sir Yr H. St

Go: Washington

